Certificate of dissent from the Court of Civil Appeals for the Second District.
A majority of the Court of Civil Appeals agreed in affirming the judgment of the district court in an opinion prepared by Mr. Justice Speer, Mr. Chief Justice Conner dissenting. The two opinions will be reported along with this.
In the certificate the question stated for determination by this court is: "Did the trial court err, under his findings of fact and the undisputed evidence, in holding that Bessie Andrus had failed to reside on the land in controversy as required by law?"
We answer that we agree with the majority of the Court of Civil Appeals in the opinion that the facts found by the trial court, in connection with the undisputed evidence, warranted the conclusion stated, that appellant did not reside upon the land within the meaning of the Act of 1901 regulating sales of school lands; and this answers the question of law presented by the certificate.